           Case 1:17-cv-01069-LY Document 43 Filed 01/15/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS                     ir   15   AM   fl:   3
                                  AUSTIN DIVISION

BRANDON DANIEL,                                  §
                                                 §
                      PETITIONER,                §
                                                 §
V.                                               §          CIVIL NO. A-17-CV-1069-LY
                                                 §
                                                            *   DEATH PENALTY CASE                 *
LORIE DAVIS, DIRECTOR,                           §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE, CORRECTIONAL                            §
INSTITUTIONS DIVISION,                           §
                                                 §
                      RESPONDENT.                §


                                            r)   1 P)   W
       Before the court is Petitioner Brandon Daniel's Unopposed Motion for Extension of Time

(Doc. #42) seeking to extend the deadline for filing a reply brief in support of his amended

petition for writ of habeas corpus (Doe. #18). Petitioner requests an additional 90 days, up to

and including Thursday, April 23, 2020, to file a reply.          The court considers this request

reasonable.

       It is therefore ORDERED that the Unopposed Motion for Extension of Time (Doe. #42)

filed by Petitioner is GRANTED. Petitioner shall file his reply brief in support of his amended

petition for writ of habeas corpus on or before April 23g 2020.

       SIGNED this the/.i          day of January, 2020.




                                             UNI ED STAT S DISTRICT JUDGE
